Citation Nr: 1538514	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  07-16 170	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation higher than 50 percent prior to September 30, 2008, and higher than 70 percent from October 1, 2008 to January 6, 2015.

2.  Entitlement to an effective date earlier than October 1, 2008, for the grant of a 70 percent rating for PTSD.

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to August 1969.  He was awarded a Purple Heart and Combat Action Ribbon for his service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 and April 2009 rating decisions of Fargo, North Dakota, and Wichita, Kansas, Regional Offices (ROs) of the Department of Veterans Affairs (VA).

This case was most recently remanded in November 2014 for further development and is now ready for disposition.

The Board has characterized the issue of entitlement to an initial rating higher than 50 percent for PTSD as it appears on the first page of this decision in light of the March 2015 rating decision that increased the rating for PTSD from 50 percent to 100 percent, effective January 7, 2015.  Since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 50 percent prior to January 7, 2015, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board apologizes for the many delays in the full adjudication of this case.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

From August 24, 2005, the date when he submitted his claim for PTSD, the Veteran's PTSD has been manifested by total occupational and social impairment.

CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met since the date of claim of entitlement to service connection for PTSD, August 24, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of this appeal, the Board must explain the complex procedural history of this case:  In August 2005, the Veteran submitted a claim of entitlement to service connection for PTSD.  Service connection for PTSD was granted in April 2006, and a 50 percent rating was assigned thereto, effective August 24, 2005.  In May 2007, the Veteran perfected an appeal of the April 2006 rating decision, seeking a higher initial evaluation.

In October 2008, the Board denied the claim for an initial rating higher than 50 percent for PTSD.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2009, the Court granted a Joint Motion for Remand of the Veteran and the Secretary of Veterans' Affairs (the Parties) and remanded the case to the Board for action consistent with JMR.  

In March 2010, the Board vacated the October 2008 decision and remanded the claim for re-adjudication by the RO.  In August 2010, the Veteran's claim was denied and then remitted to the Board for appellate review. 

In October 2008, while the Veteran's claim of entitlement to an initial rating higher than 50 percent for his service-connected PTSD was pending before the Court, the Veteran submitted another "claim" of entitlement to an increased rating for his service-connected PTSD to the RO.  

In April 2009, the RO assigned a 70 percent disability rating Veteran's service-connected PTSD, effective October 23, 2008. 

In October 2008, while his increased rating claim for PTSD was pending before the Court, the Veteran submitted a "formal claim" of entitlement to TDIU.  In April 2009, this claim was granted, effective October 23, 2008

In October 2009, the Veteran's claim of entitlement to an initial evaluation higher than 50 percent was remanded to the Board by the Court.  The April 2009 rating decision effectively modified the remanded issue as follows: (1) entitlement to an initial evaluation in excess of 50 percent for PTSD, from August 24, 2005 to October 23, 2008; and (2) entitlement to an evaluation in excess of 70 percent for PTSD on and after October 23, 2008.  

Because the Veteran's October 2008 submission was initially accepted as a wholly new claim, the RO developed it accordingly, including obtaining recent treatment reports and affording the Veteran a VA examination.  This evidence was associated with the Veteran's claims file when the Board addressed the directives of the October 2009 Joint Motion for Remand.  However, neither the Veteran nor his attorney waived RO consideration of the evidence in the context of the Veteran's August 2005 claim.  

As such, in March 2010, the Board vacated the October 2008 decision and remanded the Veteran's claim of entitlement to an initial evaluation in excess of 50 percent for PTSD, from August 24, 2005 to October 23, 2008, and entitlement to an evaluation in excess of 70 percent for PTSD on and after October 23, 2008, for re-adjudication, taking into consideration the evidence obtained pursuant to the Veteran's October 2008 "claim."

In this regard, it would have been of great assistance to the VA if the Veteran's attorney had better coordinated his actions with the Court with the Veteran's actions at the RO. 

As discussed above, in October 2008, the Veteran submitted a second "claim" of entitlement to an increased rating for his service-connected PTSD even though the August 2005 claim was pending before the Court.

In April 2009, the rating assigned to the Veteran's service-connected PTSD was increased to 70 percent, effective October 23, 2008.  In September 2009, the Veteran submitted a notice of disagreement with the April 2009 rating decision, claiming that he was entitled to an effective date prior to October 23, 2008, for the assignment of a 70 percent rating for PTSD.  

In December 2010, the Board granted an effective of June 13, 2006, but not earlier, for the grant of TDIU.  The Board remanded the claim of entitlement to  an effective date prior to October 23, 2008, for the assignment of a 70 percent rating for PTSD, for the issuance of a Statement of the Case.  The claims of entitlement to an initial evaluation higher than 50 percent for PTSD, from August 24, 2005 to October 23, 2008, and entitlement to an evaluation higher than 70 percent for PTSD on and after October 23, 2008, were deemed inextricably intertwined with the issue of entitlement to an effective prior to October 23, 2008, for the assignment of a 70 percent rating for his service-connected PTSD, and remanded the claims for the RO to adjudicate the claims contemporaneously.

In November 2014, the Board remanded the claims for an entitlement to an initial evaluation higher than 50 percent from prior to October 1, 2008, and higher than 70 percent from October 1, 2008, for PTSD and an effective date prior to October 1, 2008, for the grant of a 70 percent disability rating for PTSD, for further development.  The case is now ready for disposition.

Pursuant to the Board's November 2014 remand, in March 2015, the RO increased the rating for PTSD from 50 percent to 100 percent, effective January 7, 2015.  However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 50 percent prior to January 7, 2015, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that in a July 2015 letter, the Veteran's attorney stated that in light of the Board's grant of an effective date of June 13, 2006, for the award of TDIU, the assignment of a higher rating for PTSD prior to June 13, 2006, is moot because he cannot receive both a schedular total and extraschedular rating for the same disability.  

Unfortunately, it appears based on the most recent cases from the Veteran's Court, the issue of entitlement to a 100 percent schedular rating for PTSD prior to January 6, 2015, is not moot and will be adjudicated in the decision below.

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran has claimed that his service-connected major depressive disorder is more severe than his current evaluations.

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).
A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Turning to the merits of the claim, an August 2005 report from a VA social worker indicates that he had been married three times and had been married to his current wife for four years.  He expressed feelings of shame and anger regarding his service in Vietnam.  He also identified hypervigilance, restless sleep, nightmares, intrusive thoughts, anger outbursts, crying episodes, depression and anxiety.  The assessment was PTSD.

On January 2006 VA PTSD examination, the examination report noted that the veteran was diagnosed with PTSD in October 2005, and that he had been receiving outpatient treatment since November 2005.  He did not have a history of any psychiatric hospitalizations.  The Veteran reported a history of functioning adequately in his employment as long as others did not disturb or upset him in some way.  Beyond a few verbal confrontations with co-workers over union issues, he did not report any problems while he was working.  He retired in 2001 and was performing odd jobs for a friend who owned a car wash. 

He described his relationship with his current wife as positive.  He had three adult children, with whom he also reported having positive relationships.  He was active in his church and had friends from this church.  He also enjoyed fishing and reading.  The examiner noted that the veteran did not have a history of suicide attempts, substance abuse, or legal problems; however, he did report a past history of getting into fights that he did not initiate. 

On mental status examination revealed, hygiene and grooming were adequate.  Behavior was appropriate.  There was no evidence of psychotic symptoms, and no impairment of thought processes or communication.  His memory appeared intact, and he denied any current suicidal or homicidal ideations, although he reported suicidal ideations when he started treatment the previous year.  His affect was depressed, anxious and tense, and he was tearful when discussing his combat. 

The examiner diagnosed PTSD, with a depressed mood, and assigned a GAF score of 45, reflecting serious chronic PTSD symptoms resulting from his combat experiences, accompanied by depressive symptoms and significant impairment in social functioning.

An April 2006 letter from the Veteran's social worker indicates that his maturity and ability to stay in the "here and now" had improved.  However, he still struggled daily with flashbacks and memories of service in Vietnam.  He used support systems, medication, and therapy to stay focused and emotionally stable.  In June 2006, the social worker revealed that the management of his symptoms had been difficult at times.  Depression had been consistent and anger continued to be an issue that he struggled with managing.  Intrusive thoughts, nightmares, flashbacks, and hyperarousal were present.  He had difficulty in social situations and was easily agitated/irritated.  He was not employable. 

A July 2006 Vet Center letter from a social worker indicates that due to his hypervigilance and trust issues, his interactions were not too long and tended to be short and tentative.  His mood varied from gregarious to panicky and depressive in an instant.  He also reported dreams that were nightmares.  Persons, places, and things triggered mood changes.

In an August 2006 letter, the Veteran's private physician opined that he had mental health concerns consistent with PTSD.  He demonstrated symptoms of depression, anxiety, episodes of acute anxiety, and environmental stress reaction disproportionate to the stimulus.  He coped with his symptoms with avoidance and suppressed images or memories related to his experience.  In spite of this, he had intermittent expressions/symptoms of depression. 

VA treatment records include a February 2007 report which indicates that he had suicidal and homicidal ideations.

In July 2008, he had thoughts of harming others.  In October 2008, he had a GAF score of 40, indicative of some impairment in reality testing or communication or major impairment in several areas.  In November 2008 report, he had intermittent suicidal ideations.

In April 2009, he reported that he built a bunker in his garage.  Sleep was highly impaired.  In November 2009, he built a rack on the side of his bed to store his gun.

In January 2011, he indicated that he checked every room in his home and stayed armed.  He had intrusive thoughts and images with and without triggers.  He was placed on the facility's "high risk for suicide" list.  In August 2011, he was assigned a GAF score of 45, indicative of serious symptoms.  He had not spoken to his brothers and sisters since October 1968.  In December 2011, he indicated that he had continued conflict with his neighbor.

In June 2012, he stated that he felt like he was "pissed off" most of the time.  In September 2012, he reported increased anger.  A July 2013 report indicates that he had worsening depression and mood.  A February 2014 report reflects a diagnosis of severe, combat-related PTSD.

After review of the evidence, the Board finds that the Veteran is entitled to a disability evaluation of 100 percent for his PTSD for the entire period of this appeal.  The Veteran has most of the symptoms listed in the criteria for a 100 percent rating and the overall impairment caused by these and other symptoms most nearly approximates the criteria for a 100 percent rating under the general rating formula for mental disorders at this time.

Resolving any doubt in favor of the Veteran, the criteria for 100 percent evaluation for PTSD are met since the date of service connection.  The Veteran's overall disability picture most resembles total occupational and social impairment at this time.

This finding does not suggest that the Veteran will never be able to work or that his condition will not improve over time with assistance.  However, at this time, based on these facts, the Veteran's condition warrants this evaluation.  A 100 percent rating is warranted for the Veteran's PTSD.

With regard to the claim for an effective date earlier than October 1, 2008, for the grant of a 70 percent rating for PTSD, framing this as an "effective date" issue is not substantially different than framing it as an appeal of the initial rating assigned.  Based on the Board's grant of an assignment of an initial 100 percent evaluation for PTSD for the period prior to January 7, 2015, and no argument that service connection should have been granted earlier than August 24, 2005, the earliest effective date allowable under statute and regulation is August 24, 2005.  See 38 U.S.C.A. § 5110(a)  (West 2014); 38 C.F.R. § 3.400 (2015).

ORDER

A 100 percent disability rating is granted for PTSD, effective August 24, 2005.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


